Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 1 of 29 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

SBP RESTAURANT CORP., d/b/a TONY'S                      Case No. 18-cv-7176
PIZZERIA & RESTAURANT,

       Plaintiff,                                                      COMPLAINT

v.
                                                                   Jury Trial Demanded
KNICKERBOCKER PIZZA, LLC d/b/a
TONY’S PIZZA, and GEORGE TAGARIS,
                                                                          ECF Case
       Defendants.

       Plaintiff, SBP Restaurant Corp. d/b/a Tony’s Pizzeria & Restaurant (“SBP” or “Plaintiff”),

by and through its attorneys, Lackenbach Siegel, LLP, for its complaint against defendants

Knickerbocker Pizza, LLC d/b/a Tony’s Pizza (“Knickerbocker”) and George Tagaris

(“Tagaris”) (collectively “Defendants”), hereby alleges as follows:

                                     NATURE OF ACTION

       1.      In this action, Plaintiffs seek injunctive relief, lost profits, damages and attorneys’

fees and costs for Defendants’ acts of willful acts of false advertising, trademark infringement,

and unfair competition pursuant to the Lanham Act, 15 U.S.C. § 1051 et seq., and deceptive acts

and practices, injury to business reputation and dilution, unfair competition, and trademark

infringement under the common law and statutes of the State of New York, and refusal and/or

cancellation of Knickerbocker’s U.S. Trademark Application based upon priority and likelihood

of confusion and deception.


                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the subject matter of this action pursuant to 15

U.S.C. § 1121 and 28 U.S.C. § 1331, 1338, and 1367.
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 2 of 29 PageID #: 2



        3.      The actions of Defendants complained of in this Complaint have been and

continue to be committed within the Eastern District of New York.

        4.      Upon information and belief, Knickerbocker is a New York entity having its place

of business located in New York

        5.      Upon information and belief, Tagaris is a citizen and resident of the State of New

York.

        6.      Upon information and belief, Defendants contract to supply goods and/or

services, and/or transact business in this State and within this judicial district; and the tortious

acts of Defendants complained of in this Complaint, including, without limitation, the willful

false advertising, unfair competition, and illegitimate use of trademark and goodwill, have

caused harm to Plaintiff within this judicial district.

        7.      Personal jurisdiction exists over Defendants pursuant to NYCPLR §§ 301 and

302.

        8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391.

                                           THE PARTIES

        9.      SBP is a corporation existing under the laws of the State of New York, having its

principal place of business located at 443 Knickerbocker Avenue, Brooklyn, New York 11237.

        10.     Upon information and belief, Knickerbocker is a New York limited liability

company, having its principal place of business located at 336 Knickerbocker Avenue, Brooklyn,

New York 11237.

        11.     Upon information and belief, Tagaris is the owner, principal, member and/or

manager of Knickerbocker and has aided, abetted, controlled, actively directed and caused




                                                   2
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 3 of 29 PageID #: 3



Knickerbocker to commit the acts complained of herein directly and/or as the alter ego of

Knickerbocker.

                                   FACTUAL ALLEGATIONS

       12.     Plaintiff is the current owner and operator of a food establishment, a pizza parlor and

Italian food restaurant, located at 443 Knickerbocker Avenue, Brooklyn, New York (the “443

Shop”).

Opening of the First Tony’s Pizza Shop (Now Plaintiff’s Shop)

       13.     Prior to 1974, there were no pizza establishments in Bushwick, Brooklyn that had

“Tony” in its name.

       14.     The 443 Shop was established on March 1, 1974, by Antonino Rizzo (“Rizzo”)

and Peter Polizzi (a.k.a Pietro Polizzi) (“Polizzi”). A true and correct copy of the initial lease for

Plaintiff’s 443 Shop is attached hereto as Exhibit 1.

       15.     The 443 Shop was Rizzo’s first pizza shop.

       16.     In 1974, the 443 Shop opened for business and became widely known as TONY’S

PIZZA and TONY’S PIZZERIA.

       17.     Polizzi oversaw the opening of the 443 Shop.

       18.     In or around March 1974 through October 1976, Polizzi was employed by Rizzo at

the 433 Shop and Polizzi oversaw the general operation of the 443 Shop.

       19.     During March 1974 through October 1976, the 443 Shop also became widely known

in the area as “Tony’s Pizza” and “Tony’s Pizzeria.”




                                                  3
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 4 of 29 PageID #: 4



Sale of the First Tony’s Pizza Shop from Rizzo to Polizzi

       20.     On November 3, 1976, Rizzo sold the business and goodwill of the 443 Shop,

including the names and trademarks “Tony’s,” “Tony’s Pizza,” and “Tony’s Pizzeria” to Polizzi

(the “Sale”). A true and correct copy of the “ESCROW AGREEMENT” that recorded the Sale in

writing is attached hereto as Exhibit 2.

       21.     Polizzi became the successor in interest and owner of all rights in and to the

business located at the 443 Shop known as Tony’s Pizza, including the “Tony’s Pizza” name and

other trademarks.

       22.     In connection with the Sale, Rizzo executed a bill of sale agreeing to a non-

compete clause where Rizzo could not compete with Polizzi and Tony’s Pizza within 1 mile of

the 443 Shop for a term of five (5) years. A true and correct copy of the bill of sale is attached

hereto as Exhibit 3.

       23.     In connection with the Sale and its closing, third party Inter-County Clearance Co.

conducted a diligence search for any federal tax liens, judgments, and the like against “Tony’s

Pizzeria.” Attached hereto as Exhibit 4 are true and accurate copies of Inter-County search slips

created in connection with the Sale and its closing.

       24.     On November 3, 1976, Rizzo assigned the lease for the 443 Shop to Polizzi.

Attached hereto as Exhibit 5 are true and accurate copies evidencing the lease assignment from

Rizzo to Polizzi.




                                                  4
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 5 of 29 PageID #: 5



Opening of the Second Tony’s Pizza Shop (Now Defendants’ Shop)

       25.     Prior to 1977, there was a pizza shop located at 336 Knickerbocker Ave,

Brooklyn, New York 11237. This shop was named “Capri Pizza.” Upon information and belief,

Capri Pizza was owned and operated by the individual Angelo Mangano.

       26.     In or about late 1976 or early 1977, Rizzo tried to open another establishment

known as “Tony’s Pizza” at 336 Knickerbocker Ave, Brooklyn, New York 11237 (the “336

Shop”) and established signage to that effect.

       27.     The 336 Shop was less than one mile from the 443 Shop.

       28.     336 Knickerbocker Avenue, Brooklyn, New York 11237 is located about 5 short

Brooklyn streets from 443 Knickerbocker Avenue, Brooklyn, New York 11237.

       29.     Polizzi objected to and raised his concerns with Rizzo about Rizzo’s opening of a

new Tony’s Pizza located at the 336 Shop.

       30.     At that time, however, so as to avoid a potential legal dispute, customer

confusion, and an unsavory Italian subculture in the Bushwick, Brooklyn area, Rizzo and Polizzi

agreed that Rizzo would operate the 366 Shop under the name “Tony & Orazio” and create and

use signage to that effect.

       31.     To that end, in or around mid-1977, before the official opening of Rizzo’s new

pizza place at the 336 Shop, Rizzo placed a neon sign on the 336 Shop’s window showing that

the 336 Shop was named and to be known as “Tony & Orazio” Pizza. A true and accurate

photograph of the neon sign used at the 336 Shop is attached hereto as Exhibit 6.

       32.     Since Rizzo’s and Polizzi’s agreement in 1977, the 336 Shop operated as Tony &

Orazio Pizza until Defendants recently changed the 336 Shop’s name.




                                                 5
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 6 of 29 PageID #: 6



Plaintiff’s Obtaining the First Tony’s Pizza Shop from Polizzi

       33.     From 1976 through in or around 2007, the 443 Shop operated under Polizzi as a

sole proprietorship.

       34.     In or around 2007, Polizzi, together with certain family members, formed Polizzi

Holdings Corp. d/b/a Tony’s Pizzeria & Restaurant (“PHC”).

       35.     In or around 2007, the Tony’s Pizza business located at the 443 Shop was

transferred from Polizzi’s sole proprietorship to PHC and was then run and operated by Polizzi’s

son, Salvatore B. Polizzi (“Salvatore”), while Polizzi aided Salvatore as a consultant.

       36.     PHC was the successor in interest to all rights and assets owned by Polizzi.

       37.     In or about 2010, Salvatore formed a new entity, SBP, for purposes of owning and

operating Tony’s Pizza at the 443 Shop.

       38.     SBP is the successor in interest to PHC, as all of PHC’s rights and assets were

transferred to SBP.

       39.     SBP is the ultimate successor in interest to Polizzi, and is the owner of all

Polizzi’s rights and assets, including the “Tony’s Pizza” and any and all trademark and/or trade

name rights.

       40.     Since 2010, SBP has owned and operated Tony’s Pizza at the 443 Shop.



Plaintiff’s Rights

       41.     Plaintiff is the owner of, and the 443 Shop operates under, the trade names

TONY’S PIZZERIA & RESTAURANT, TONY’S PIZZERIA, TONY’S PIZZA, TONY’S, and

TONY’S BUSHWICK (collectively, “Plaintiff’s Trade Names”).




                                                 6
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 7 of 29 PageID #: 7



         42.   Plaintiff commenced use of its Trade Names in the 1970’s and has made continuous

use of its Trade Names since the 1970’s.

         43.   Plaintiff’s Trade Names have never been abandoned.

         44.   Throughout the years, Plaintiff has made extensive use and promotion of

Plaintiff’s Trade Names, and in light of the unsolicited media coverage and notoriety pertaining

to Plaintiff, Plaintiff’s Trade Names, and Plaintiff’s goods and services, Plaintiff’s Trade Names

have become distinctive and prominent, indicate a single source of origin of Plaintiff’s goods and

services, and have acquired a secondary meaning.

         45.   Over the past forty years Plaintiff’s Tony’s Pizza, the 443 Shop, and Plaintiff’s

Trade Names all have become Brooklyn institutions and are famous throughout New York City

and the surrounding areas. Plaintiff’s Tony’s Pizza, the 443 Shop, and Plaintiff’s Trade Names

all have become famous prior to any of the acts committed by Defendant’s alleged herein.



Defendants’ Acquisition of the Second Tony’s Pizza Shop from Rizzo and
Defendants’ Infringing Activities

         46.   Upon information and belief, on or about December 8, 2015, defendant Tagaris

founded defendant Knickerbocker. A true and correct copy of a printout from the New York

Department of State is attached hereto as Exhibit 7.

         47.   Upon information and belief, shortly after the creation of Knickerbocker,

Defendants purchased the Tony & Orazio pizza shop business located at the 336 Shop from

Rizzo.

         48.   Upon information and belief, in or around April 2017, Defendants began a new

marketing campaign for Tony & Orazio pizza located at the 336 Shop.




                                                  7
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 8 of 29 PageID #: 8



        49.     Defendants began to promote the 336 Shop as “The Original Tony’s Pizza” and

that the 336 Shop was established in 1969 (Defendants’ “False Advertising”). Attached as

Exhibit 8 hereto are true and correct copies of certain of Defendants’ advertisements and social

media for the 336 Shop.

        50.     In connection with Defendants’ False Advertising, Defendants also adopted a new

logo to promote the 336 Shop (“Defendants’ Infringing Logo”). Attached as Exhibit 9 hereto are

true and correct copy of Defendants’ Logo.

        51.     Ignoring 40+ years of history, Defendants have also started identifying

themselves and the 336 Shop as “Tony’s of Bushwick” and “Tony’s.”

        52.     In or around May 2017, Plaintiff became aware of Defendants’ False Advertising

and Defendants’ Infringing Logo.

        53.     In or about May 2017, Polizzi, Salvatore, and Jack Polizzi (the “Polizzi Family”)

personally visited the 336 Shop to speak with Defendants in an attempt to resolve the issues

regarding the False Advertising, Defendants’ Logo, and the clear misunderstanding of the

historical and factual record of the two pizza shops.

        54.     On May 25, 2017, Plaintiff issued a cease and desist letter to Defendant

demanding Defendants cease their False Advertising and use of Defendants’ Logo. A true and

correct copy of Plaintiff’s May 25, 2017, letter is attached hereto as Exhibit 10.

        55.     The Polizzi Family spoke with Tagaris regarding the False Advertising and

Defendants’ Logo.

        56.     The Polizzi family also told Tagaris about the history of the two pizza shops and

the Agreement between Rizzo and Polizzi.




                                                   8
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 9 of 29 PageID #: 9



        57.     Tagaris stated that he was unaware of the two shops’ history and the agreement

between Rizzo and Polizzi.

        58.     Tagaris further stated that the False Advertising and corresponding Defendants’

Logo were based upon statements and information received from Rizzo and his family.

        59.     Tagaris and the Polizzi Family agreed that Tagaris would speak with Rizzo

regarding the shops’ history and Rizzo’s agreement with Polizzi, and that Tagaris would speak

with the Polizzi Family soon thereafter to try to resolve any disputes.

        60.     On or about June 6, 2017, Defendants responded by issuing their own cease and

desist letter to Plaintiff, claiming that Plaintiff is infringing Defendants’ rights. A true and correct

copy of Defendants’ June 6, 2017, letter is attached hereto as Exhibit 11.

        61.     Defendants continue utilizing the False Advertising and Defendants’ Logo.

Defendants also created an Instagram Account in or about 2018 with the name

@TonysOfBushwick, further adding to the confusion.

        62.     Defendants’ acts have now started to confuse the consuming public to believe the

False Advertising. A true and correct copy from certain of Defendants’ social media page is

attached hereto as Exhibit 12.

        63.     Knickerbocker also filed, and is the owner of, United States Trademark Application

Serial No. 87/778,240, for Defendants’ Logo (“Defendants’ Application”). A true and correct copy

of the United States Patent and Trademark Office’s Trademark Status & Document Retrieval

(TSDR) Report for Defendants’ Application is attached hereto as Exhibit 13.

        64.     Defendants’ Application was filed on January 31, 2018.

        65.     Defendants’ Application was filed on an intent-to-use basis.

        66.     Defendants’ Application was published for opposition on June 26, 2018.




                                                   9
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 10 of 29 PageID #: 10



        67.     Plaintiff timely filed and instituted an opposition proceeding against Defendants’

Application at the Trademark Trial and Appeal Board.

        68.     The foregoing acts of Defendants have caused, and will continue to cause, harm

to Plaintiff.


                                     COUNT 1
                           REFUSAL OF REGISTRATION
           PRIORITY AND LIKELIHOOD OF CONFUSION – LANHAM ACT § 2(d)
                             (As to Knickerbocker Only)

        69.     Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs hereto and the same are incorporated herein and made a part hereof.

        70.     Plaintiff is the owner of Plaintiff’s Trade Names.

        71.     Plaintiff’s Trade Names are valid and subsisting.

        72.     Plaintiff has commenced use of Plaintiff’s Trade Names prior to Defendants’ use

of Defendants’ Infringing Logo.

        73.     Plaintiff has commenced use of Plaintiff’s Trade Names prior to Knickerbocker’s

filing of Defendants’ Application.

        74.     Plaintiff’s Trade Names and the Defendants’ Infringing Logo are substantially

similar.

        75.     Plaintiff’s Trade Names and the Defendants’ Infringing Logo are similar in sight.

        76.     Plaintiff’s Trade Names and the Defendants’ Infringing Logo are similar in sound.

        77.     Plaintiff’s Trade Names and the Defendants’ Infringing Logo are similar in

connotation.

        78.     Plaintiff’s Trade Names and the Defendants’ Infringing Logo are confusingly

similar.




                                                 10
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 11 of 29 PageID #: 11



       79.     Plaintiff’s goods and services sold on and/or in connection with Plaintiff’s Trade

Names are identical to Knickerbocker’s goods and services sold on and/or in connection with

Defendants’ Infringing Logo.

       80.     Plaintiff’s and Knickerbocker’s respective goods and services are of a type sold

through the same channels of trade and to the same class(es) of customers, and such goods would

reasonably be expected by the trade and purchasing public to emanate from, or be sponsored by,

the same source.

       81.     Defendants’ Infringing Logo creates an overall commercial impression and

connotation that is confusingly similar to that created by Plaintiff’s Trade Names.

       82.     Because of the substantial similarity between Plaintiff’s Trade Names and

Defendants’ Infringing Logo, continued use and registration of Defendants’ Infringing Logo by

Knickerbocker on identical and/or closely related goods is likely to cause confusion, deception,

and mistake as to the origin of Plaintiff’s goods and services, and to confuse, mislead and

deceive members of the public into believing that Knickerbocker’s goods originate from and/or

are sponsored, approved or licensed by Plaintiff, or are in some other way connected with

Plaintiff; or that Knickerbocker is in some way connected and/or affiliated with and/or

sponsored by Plaintiff.

       83.     Because Defendants’ Infringing Logo is confusingly similar to Plaintiff’s Trade

Names, any faults or imperfections in Knickerbocker’s goods bearing Defendants’ Infringing

Logo will reflect adversely on Plaintiff’s Trade Names, Plaintiff, and Plaintiff’s established

goodwill and reputation, all to the detriment of Plaintiff.

       84.     Because Defendants’ Application for Defendants’ Infringing Logo is currently

pending, and in the event Defendants’ Application matures to registration, Knickerbocker would




                                                 11
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 12 of 29 PageID #: 12



obtain at least a prima facie exclusive right to use Defendants’ Infringing Logo, and such right is

a source of damage and injury to Plaintiff.

       85.     For the foregoing reasons, Defendants’ Application should be refused registration

pursuant to 15 U.S.C. §§ 1052(d) because Plaintiff’s Trade Names have priority over

Defendants’ Infringing Logo and there is a likelihood of confusion between Plaintiff’s Trade

Names and Defendants’ Infringing Logo.

                                     COUNT 2
                           REFUSAL OF REGISTRATION
             DECEPTION / DECEPTIVE TRADEMARK – LANHAM ACT § 2(a)
                             (As to Knickerbocker Only)

       86.     Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs hereto and the same are incorporated herein and made a part hereof.

       87.     Defendants, through its predecessors in interest, commenced using the name

“Tony’s” at the 336 Shop after Plaintiff, through its predecessors in interest, made use of

“Tony’s” at the 443 Shop.

       88.     Defendants’ pizza shop, located at the 336 Shop, was established by their

predecessors in interest no earlier than 1977.

       89.     Defendants’ Infringing Logo consists of, and makes the claims that Defendants’

and the 336 Shop’s pizza business is “The Original Tony’s Pizza” and was established in 1969.

Both of Defendants’ false claims (the False Advertising) are untrue and inaccurate.

       90.     Due to the falseness and inaccuracy of Defendants’ False Advertising within

Defendants’ Infringing Logo, Defendants’ Infringing Logo is deceptive.

       91.     Defendants’ Infringing Logo causes deception as to the character and quality of

the goods/services provided on and/or in connection with Defendants’ Infringing Logo, in that

Defendants’ Infringing Logo conveys the false message that Defendants’ goods/services are



                                                 12
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 13 of 29 PageID #: 13



being provided by the original Tony’s pizza and/or an establishment that has been in business

since 1969.

        92.     The prospective purchasers of Defendants’ goods/services provided on and/or in

connection with Defendants’ Infringing Logo are likely to believe that they are in fact purchasing

goods/services from the original Tony’s pizza and/or an establishment that has been in business

since 1969.

        93.     Defendants’ Infringing Logo, containing the False Advertising, is likely to affect,

and has affected, the public’s decision to purchase goods/services from Defendants by relying

upon Defendants’ False Advertising.

        94.     Because Defendants’ Application for Defendants’ Infringing Logo is currently

pending, and in the event Defendants’ Application matures to registration, Knickerbocker would

obtain at least a prima facie exclusive right to use Defendants’ Infringing Logo, and such right is

a source of damage and injury to Plaintiff.

        95.     For the foregoing reasons, Defendants’ Application should be refused registration

pursuant to 15 U.S.C. §§ 1052(a) because Defendants’ Infringing Logo is deceptive.


                                  COUNT 3
                        REFUSAL OF REGISTRATION
           FALSE CONNECTION WITH INSTITUTION – LANHAM ACT § 2(a)
                          (As to Knickerbocker Only)

        96.     Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs hereto and the same are incorporated herein and made a part hereof.

        97.     Plaintiff’s Trade Names are Plaintiff’s house marks, trade name, and the identity

of Plaintiff.




                                                13
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 14 of 29 PageID #: 14



        98.    Plaintiff’s Trade Names are famous throughout the New York, New York City,

and New Jersey areas due to mass unsolicited media coverage, over 40+ years of a long standing

tradition of excellence in providing pizza and related foods, and are the greatest identifiers of

Plaintiff.

        99.    Defendants’ Infringing Mark is a close approximation of Plaintiff’s Trademark in

that both marks utilize the terms “TONY’S” and/or “PIZZA.”

        100.   Due to the close approximation of Defendants’ Infringing Mark to Plaintiff’s

Trade Names and the fame of Plaintiff’s Trade Names, Defendants’ Infringing Mark would be

recognized by consumers as uniquely and unmistakably pointing to and/or identifying, and/or

having a connection, with Plaintiff and Plaintiff’s Trade Names.

        101.   The appearance of a connection between Defendants’ Infringing Mark and

Plaintiff and Plaintiff’s Trade Names would be damaging to Plaintiff because there is no such

connection between Defendant, Defendants’ Infringing Mark, and/or Defendants’ goods/services

on the one hand and Plaintiff, Plaintiff’s Trade Name, and/or Plaintiff’s goods/services on the

other hand.

        102.   Because Defendants’ Application for Defendants’ Infringing Logo is currently

pending, and in the event Defendants’ Application matures to registration, Knickerbocker would

obtain at least a prima facie exclusive right to use Defendants’ Infringing Logo, and such right is

a source of damage and injury to Plaintiff.

        103.   For the foregoing reasons, Defendants’ Application should be refused registration

pursuant to 15 U.S.C. §§ 1052(a) because Defendants’ Infringing Logo creates a false suggestion

of connection with Plaintiff.




                                                14
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 15 of 29 PageID #: 15



                                           COUNT 4
                                   BREACH OF CONTRACT
                                     (As to All Defendants)

       104.    Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs hereto and the same are incorporated herein and made a part hereof.

       105.    In or around mid-1977, Rizzo and Polizzi entered into a valid, enforceable

agreement that Rizzo would operate the 366 Shop under the name “Tony & Orazio” and create

and use signage to that effect.

       106.    Upon information and belief, Defendants purchased and/or obtained all the rights,

titles, ownership, and liabilities from Rizzo when Defendants’ purchased and/or obtained the

pizza business located at the 336 Shop.

       107.    Defendants’ are Rizzo’s successors in interest.

       108.    Defendants, through the agreement made by its predecessor in interest Rizzo, are

under the same obligation to not use, at the 336 Shop, the name “Tony” alone and/or only to use

the name “Tony” in connection with “Orazio,” such as “Tony & Orazio.”

       109.    Plaintiff is Polizzi’s successor in interest.

       110.    Plaintiff has the right to enforce the agreement entered into and made by Rizzo

and Polizzi.

       111.    In or about April 2017, Defendants commenced with its False Advertising and

started to identify the 336 Shop as “Tony’s.”

       112.    The foregoing acts of Defendants are a breach of the agreement between Rizzo

and Polizzi.




                                                  15
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 16 of 29 PageID #: 16



       113.    Plaintiff is harmed by Defendants’ breach of the agreement. Plaintiff is suffering

harm to its reputation and good will. Plaintiff has suffered a loss in plaintiff’s sales and

Defendants have improperly earned profits arising from the breach of the Agreement.


                                    COUNT 5
                FEDERAL FALSE ADVERTISING – LANHAM ACT § 43(a)
                              (As to All Defendants)

       114.    Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs hereto and the same are incorporated herein and made a part hereof.

       115.    Defendants are utilizing and disseminating the False Advertising in connection

with the provision of Defendants’ goods/services.

       116.    Defendants are also using Defendants’ Infringing Logo, which contains the False

Advertising, to promote and provide Defendants’ goods/services.

       117.    Defendants are not the first and/or original Tony’s pizza, nor are they the

successors in interest to the first and/or original Tony’s Pizza.

       118.    Defendants’ pizza business, located at the 336 Shop, was not established in 1969.

       119.    Defendants’ False Advertising is untrue, inaccurate, and misrepresents the nature,

characteristics, qualities, and origins of Defendants’ goods/services.

       120.    Defendants foregoing acts constitute false advertising and are in violation of

Lanham Act Section 43(a), 15 U.S.C. § 1125(a).

       121.    The acts of Defendants have caused irreparable harm and damage to Plaintiff and

will continue to cause irreparable harm to Plaintiff, and have caused and will continue to cause

Plaintiff to suffer monetary damage in an amount thus far not determined.




                                                 16
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 17 of 29 PageID #: 17



       122.    Plaintiff has no adequate remedy at law for the injury alleged in this count, and

said injury is, in part, intangible in nature and not capable of being fully measured or valued

entirely in terms of monetary damages.

       123.    Notwithstanding the inadequacy of and the difficulty of presently fully

ascertaining Plaintiff’s monetary damages caused by Defendants’ wrongful conduct, Plaintiff is

informed and believes and, based upon such information and belief, alleges that said conduct has

resulted in irreparable, direct and proximate damages to Plaintiff. Plaintiff seeks leave of this

Court to amend its complaint to allege the full nature and extent of said monetary damages, if

and when, and to the extent the damages are ascertained.


                                   COUNT 6
               NEW YORK STATE FALSE ADVERTISING – NY GBL § 350
                             (As to All Defendants)

       124.    Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs hereto and the same are incorporated herein and made a part hereof.

       125.    Defendants are utilizing and disseminating the False Advertising in connection

with the provision of Defendants’ goods/services.

       126.    Defendants are also using Defendants’ Infringing Logo, which contains the False

Advertising, to promote and provide Defendants’ goods/services.

       127.    Defendants are not the first and/or original Tony’s pizza, nor are they the

successors in interest to the first and/or original Tony’s Pizza.

       128.    Defendants’ pizza business, located at the 336 Shop, was not established in 1969.

       129.    Defendants’ False Advertising is untrue, inaccurate, and misrepresents the nature,

characteristics, qualities, and origins of Defendants’ goods/services.




                                                 17
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 18 of 29 PageID #: 18



       130.   Defendants foregoing acts constitute false advertising and are in violation of New

York General Business Law § 350.

       131.   The acts of Defendants have caused irreparable harm and damage to Plaintiff and

will continue to cause irreparable harm to Plaintiff, and have caused and will continue to cause

Plaintiff to suffer monetary damage in an amount thus far not determined.

       132.   Plaintiff has no adequate remedy at law for the injury alleged in this count, and

said injury is, in part, intangible in nature and not capable of being fully measured or valued

entirely in terms of monetary damages.

       133.   Notwithstanding the inadequacy of and the difficulty of presently fully

ascertaining Plaintiff’s monetary damages caused by Defendants’ wrongful conduct, Plaintiff is

informed and believes and, based upon such information and belief, alleges that said conduct has

resulted in irreparable, direct and proximate damages to Plaintiff. Plaintiff seeks leave of this

Court to amend its complaint to allege the full nature and extent of said monetary damages, if

and when, and to the extent the damages are ascertained.


                                COUNT 7
      TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF ORIGIN,
   FALSE DESCRIPTION, AND UNFAIR COMPETITION – LANHAM ACT § 43(a))
                          (As to All Defendants)

       134.   Plaintiff repeats and realleges each and every allegation contained in the prior

paragraphs hereto, and the same are incorporated herein and made a part hereof.

       135.   Plaintiff is the owner of Plaintiff’s Trade Names.

       136.   Plaintiff’s Trade Names are valid and subsisting.

       137.   Plaintiff’s Trade Names are strong trademarks, based on both their inherent and

commercial strength.




                                               18
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 19 of 29 PageID #: 19



       138.    Plaintiff’s Trade Names have acquired distinctiveness and a secondary meaning

through their long and continuous use and their unsolicited fame.

       139.    Defendants’ use of Defendants’ Infringing Logo, TONY’S OF BUSHWICK, and

the use of the name “TONY’S” alone not in connection with “Orazio” (Defendants’ Infringing

Marks”) on and/or in connection with the offering for sale and sale of Defendants’

goods/services creates a likelihood of confusion with Plaintiff, Plaintiff’s Trade Names, and with

Plaintiff’s offering for sale and sale of Plaintiff’s goods/services.

       140.    Defendants’ Infringing Marks are confusingly similar to Plaintiff’s Trade Names

in sight, sound, and connotation.

       141.    Plaintiff’s goods/services provided under Plaintiff’s Trade Names are identical to

Defendants’ goods/services that are provided under Defendants’ Infringing Marks.

       142.    Plaintiff’s goods/services are sold, distributed, furnished and/or advertised to the

same classes of purchasers as Defendants’ goods/services.

       143.    Upon information and belief, Defendants were aware of Plaintiffs and of

Plaintiffs’ use of Plaintiff’s Trade Names prior to the time Defendants selected and commenced

using Defendants’ Infringing Marks.

       144.    Upon information and belief, based upon, without limitation, the similarity

between Plaintiff’s Trade Names and Defendants’ Infringing Marks and the identicalness of the

parties’ respective goods, Defendants conduct constitutes willful trademark infringement.

       145.    Upon information and belief, based upon, without limitation, the similarity

between Plaintiff’s Trade Names and Defendants’ Infringing Marks and the identicalness of the

parties’ respective goods, Defendants adopted and use Defendants’ Infringing Marks with the




                                                  19
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 20 of 29 PageID #: 20



intent of causing confusion among consumers and with the purpose of benefitting from

Plaintiff’s reputation and goodwill.

       146.    The acts and conduct of Defendants are willful, unfair, untrue and deceptive, in

that they intend to mislead, deceive and confuse, and have had and continue to have the result of

misleading, deceiving and confusing the public to believe that Defendants and/or Defendants’

Infringing Marks are affiliated with, sponsored, and/or controlled by Plaintiff. As a consequence,

Defendants attempt to trade upon, and gain public acceptance and other benefits from Plaintiff’s

favorable reputation, which has accordingly, been placed at risk by Defendants’ illegal acts and

conduct.

       147.    The acts of Defendants constitute infringement of Plaintiff’s Trade Names, and

the use of a false designations of origin, false representations, and unfair competition, by

inducing the erroneous belief that Defendants and/or Defendants’ Infringing Marks are in some

manner affiliated with, originate from, and/or are sponsored by Plaintiff, and by misrepresenting

the nature and/or origin of Defendants’ goods/services, are all in violation of Lanham Act

Section 43(a), 15 U.S.C. § 1125(a).

       148.    The acts of Defendants have caused irreparable harm and damage to Plaintiff and

will continue to cause irreparable harm to Plaintiff, and have caused and will continue to cause

Plaintiff to suffer monetary damage in an amount thus far not determined.

       149.    Plaintiff has no adequate remedy at law for the injury alleged in this count, and

said injury is, in part, intangible in nature and not capable of being fully measured or valued

entirely in terms of monetary damages.

       150.    Notwithstanding the inadequacy of and the difficulty of presently fully

ascertaining Plaintiff’s monetary damages caused by Defendants’ wrongful conduct, Plaintiff is




                                               20
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 21 of 29 PageID #: 21



informed and believes and, based upon such information and belief, alleges that said conduct has

resulted in irreparable, direct and proximate damages to Plaintiff. Plaintiff seeks leave of this

Court to amend its complaint to allege the full nature and extent of said monetary damages, if

and when, and to the extent the damages are ascertained.


                             COUNT 8
    NEW YORK COMMON LAW INFRINGEMENT AND UNFAIR COMPETITION
                       (As to All Defendants)

       151.    Plaintiff repeats and realleges each allegation contained in the prior paragraphs

hereto and the same are incorporated herein and made a part hereof.

       152.    Plaintiff is the owner of Plaintiff’s Trade Names.

       153.    Plaintiff’s Trade Names are valid and subsisting.

       154.    Plaintiff’s Trade Names are strong trademarks, based on both their inherent and

commercial strength.

       155.    Plaintiff’s Trade Names have acquired distinctiveness and a secondary meaning

through their long and continuous use and their unsolicited fame.

       156.    Defendants’ use of Defendants’ Infringing Marks on and/or in connection with

the offering for sale and sale of Defendants’ goods/services creates a likelihood of confusion

with Plaintiff, Plaintiff’s Trade Names, and with Plaintiff’s offering for sale and sale of

Plaintiff’s goods/services.

       157.    Defendants’ Infringing Marks are confusingly similar to Plaintiff’s Trade Names

in sight, sound, and connotation.

       158.    Plaintiff’s goods/services provided under Plaintiff’s Trade Names are identical to

Defendants’ goods/services that are provided under Defendants’ Infringing Marks.




                                                21
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 22 of 29 PageID #: 22



       159.    Plaintiff’s goods/services are sold, distributed, furnished and/or advertised to the

same classes of purchasers as Defendants’ goods/services.

       160.    Upon information and belief, Defendants were aware of Plaintiffs and of

Plaintiffs’ use of Plaintiff’s Trade Names prior to the time Defendants selected and commenced

using Defendants’ Infringing Marks.

       161.    Upon information and belief, based upon, without limitation, the similarity

between Plaintiff’s Trade Names and Defendants’ Infringing Marks and the identicalness of the

parties’ respective goods, Defendants conduct constitutes willful trademark infringement.

       162.    Upon information and belief, based upon, without limitation, the similarity

between Plaintiff’s Trade Names and Defendants’ Infringing Marks and the identicalness of the

parties’ respective goods, Defendants adopted and use Defendants’ Infringing Marks with the

intent of causing confusion among consumers and with the purpose of benefitting from

Plaintiff’s reputation and goodwill.

       163.    The acts and conduct of Defendants are willful, unfair, untrue and deceptive, in

that they intend to mislead, deceive and confuse, and have had and continue to have the result of

misleading, deceiving and confusing the public to believe that Defendants and/or Defendants’

Infringing Marks are affiliated with, sponsored, and/or controlled by Plaintiff. As a consequence,

Defendants attempt to trade upon, and gain public acceptance and other benefits from Plaintiff’s

favorable reputation, which has accordingly, been placed at risk by Defendants’ illegal acts and

conduct.

       164.    The foregoing acts of Defendants have created a likelihood of confusion.




                                                22
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 23 of 29 PageID #: 23



       165.    The foregoing acts of Defendants, including Defendants’ use of Defendants’

Infringing Marks, constitute trademark infringement in violation of the common law of the State

of New York.

       166.    The foregoing acts of Defendants, including Defendants’ use of Defendants’

Infringing Marks, constitute unfair competition in violation of the common law of the State of

New York.

       167.    The foregoing acts of Defendants have injured and will continue to injure

Plaintiff, by depriving Plaintiff of sales of its genuine goods/services, by injuring Plaintiff’s

business reputation, and by passing off Defendants’ goods/services as those of Plaintiff’s, all in

violation of the common law of the State of New York.

       168.    Defendants’ foregoing acts has caused irreparable harm and damage to Plaintiff

and has caused Plaintiff monetary damage in an amount thus far not determined, for which

Plaintiff is entitled to its actual damages, Defendants’ profits, punitive damages, attorneys’ fees

and costs.

       169.    Plaintiff has no adequate remedy at law for the injury alleged in this count, and

said injury is, in part, intangible in nature and not capable of being fully measured or valued

entirely in terms of monetary damages.

       170.    Notwithstanding the inadequacy of and the difficulty of presently fully

ascertaining Plaintiff’s monetary damages caused by Defendants’ wrongful conduct, Plaintiff is

informed and believes and, based upon such information and belief, alleges that said conduct has

resulted in irreparable, direct and proximate damages to Plaintiff. Plaintiff seeks leave of this

Court to amend its complaint to allege the full nature and extent of said monetary damages, if

and when, and to the extent the damages are ascertained.




                                                  23
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 24 of 29 PageID #: 24



                                  COUNT 9
            NEW YORK DECEPTIVE ACTS AND PRACTICES – NY GBL § 349
                            (As to All Defendants)

          171.   Plaintiff repeats and realleges each allegation contained in the prior paragraphs

hereto and the same are incorporated herein and made a part hereof.

          172.   Defendants’ goods/services are offered for sale and sold to the general consuming

public.

          173.   Defendants have utilized, promoted, and disseminated the False Advertising and

Defendants’ Infringing Logo in connection with the offering for sale and sale of Defendants’

goods/services, and Defendants continue such practices.

          174.   Defendants’ Infringing Logo and False Advertising are directed toward the

general consuming public so that Defendants can increase the sale of Defendants’ goods/services

that are offered on and/or in connection with Defendants’ Infringing Logo and False Advertising.

          175.   The False Advertising and Defendants’ Infringing Logo both make materially

false statements, in that Defendants are not the original Tony’s pizza nor was Defendants’ pizza

business located at the 336 Shop established in 1969. Such misleading and false statements have

caused the general consuming public to purchase Defendants’ goods/services in the belief that

such statements are true and correct.

          176.   The foregoing acts of Defendants constitute a violation of NY GBL § 349.

          177.   The acts of Defendants have caused irreparable harm and damage to Plaintiff and

will continue to cause irreparable harm to Plaintiff, and have caused and will continue to cause

Plaintiff to suffer monetary damage in an amount thus far not determined.




                                                  24
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 25 of 29 PageID #: 25



       178.    Plaintiff has no adequate remedy at law for the injury alleged in this count, and

said injury is, in part, intangible in nature and not capable of being fully measured or valued

entirely in terms of monetary damages.

       179.    Notwithstanding the inadequacy of and the difficulty of presently fully

ascertaining Plaintiff’s monetary damages caused by Defendants’ wrongful conduct, Plaintiff is

informed and believes and, based upon such information and belief, alleges that said conduct has

resulted in irreparable, direct and proximate damages to Plaintiff. Plaintiff seeks leave of this

Court to amend its complaint to allege the full nature and extent of said monetary damages, if

and when, and to the extent the damages are ascertained.


                                 COUNT 10
          NEW YORK INJURY TO BUSINESS REPUTATION – NY GBL § 360-l
                            (As to All Defendants)

       180.    Plaintiff repeats and realleges each allegation contained in the prior paragraphs

hereto and the same are incorporated herein and made a part hereof.

       181.    Defendants are utilizing and disseminating the False Advertising in connection

with the provision of Defendants’ goods/services.

       182.    Defendants are also using Defendants’ Infringing Logo, which contains the False

Advertising, to promote and provide Defendants’ goods/services.

       183.    Defendants are not the first and/or original Tony’s pizza, nor are they the

successors in interest to the first and/or original Tony’s Pizza.

       184.    Defendants’ pizza business, located at the 336 Shop, was not established in 1969.

       185.    Defendants’ False Advertising is untrue, inaccurate, and misrepresents the nature,

characteristics, qualities, and origins of Defendants’ goods/services.




                                                 25
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 26 of 29 PageID #: 26



       186.    The foregoing acts of Defendants have harmed the business, reputation, and Trade

Names of Plaintiff, in that the general consuming public believes that Plaintiff is no longer the

original/first Tony’s in Bushwick, which is an esteemed, and beneficial, title to hold.

       187.    Defendants foregoing acts constitute false advertising and are in violation of New

York General Business Law § 360-l.

       188.    The acts of Defendants have caused irreparable harm and damage to Plaintiff and

will continue to cause irreparable harm to Plaintiff, and have caused and will continue to cause

Plaintiff to suffer monetary damage in an amount thus far not determined.

       189.    Plaintiff has no adequate remedy at law for the injury alleged in this count, and

said injury is, in part, intangible in nature and not capable of being fully measured or valued

entirely in terms of monetary damages.


WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      That Knickerbocker’s Application be refused registration pursuant to Lanham Act

§§ 2(a) & (d), 15 U.S.C. §§ 1052(a) & (d).

       B.      That the agreement between Rizzo and Polizzi is valid and enforceable, that

Defendants’ are successors in interest to Rizzo, and that Defendants’ conduct breached the

agreement between Rizzo and Polizzi.

       C.      That Defendants’ use and dissemination of the Defendants’ False Advertising is

in violation of federal false advertising law, Lanham Act § 43(a), 15 U.S.C. § 1125(a).

       D.      That Defendants’ use and dissemination of the Defendants’ False Advertising is

in violation of New York State false advertising law, New York Gen. Bus. Law § 350.




                                                26
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 27 of 29 PageID #: 27



       E.      That Defendants’ conduct serves to infringe Plaintiff’s Trade Names, falsely

designates the origin of Defendants’ goods/services, falsely describes such goods/services, and

unfairly competes with Plaintiff, all in violation of Lanham Act § 43(a), 15 U.S.C. § 1125(a).

       F.      That Defendants’ conduct constitutes trade mark infringement and unfair

competition under the common law of the State of New York.

       G.      That Defendants’ conduct violates the provisions of New York Gen. Bus. Law §

349 and 360-l, and constitutes willful and deceptive acts and practices and injury to Plaintiff’s

business reputation.

       H.      That Defendants’ and its agents, officers, directors, servants, employees,

attorneys, their successors, heirs, and assigns, and all others in active concert or participation

with Defendants’ be preliminarily and permanently enjoined from directly or indirectly:

               i.      Using Plaintiff’s Trade Names, Defendants’ Infringing Logo, and any

                       other trade mark that is confusingly similar to Plaintiff’s Trade Names

                       (other than “Tony & Orazio”);

               ii.     Using, promoting, making, and disseminating the False Advertising, and

                       any other claims that Defendants are the first or original Tony’s and that

                       the pizza business located at the 336 Shop was established prior to 1977;

               iii.    Committing any act which, in and of itself, or from the manner or under

                       the circumstances in which it is done amounts to false designation of

                       origin, false description, and/or false representation of Defendants’ goods

                       and services;

               iv.     Otherwise unfairly competing with Plaintiff or committing infringement

                       and/or injury to/of Plaintiff’s rights.




                                                  27
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 28 of 29 PageID #: 28



       I.      That the Court issue an Order directing Defendants to file with the Court and

serve on Plaintiff, within thirty (30) days after the service on Defendants of such injunctions, a

report in writing and under oath, setting forth in detail the manner and form in which Defendants

have complied with the injunction.

       J.      That the Court award judgment in favor of Plaintiff for the damages sustained by

Plaintiff and the profits made by Defendants as a result of Defendants’ wrongful conduct.

       K.      That the Court award judgment in favor of Plaintiff in an amount needed to

sufficiently conduct a reverse advertising campaign to alleviate the damage to Plaintiff.

       L.      That the Court award judgment in favor of Plaintiff in the amount of treble

damages.

       M.      That the Court award judgment against Defendant for the full costs of this action,

including Plaintiff’s reasonable attorneys’ fees.

       N.      That the Court award to Plaintiff punitive damages sufficient to deter Defendants

from committing such willful acts of infringement in the future.

       O.      That the Court require a full and complete accounting of all monies received by

Defendants as a result of the sales under Defendants’ Infringing Logo and in connection with the

False Advertising.

       P.      For interest on all amounts found to be due to Plaintiff from Defendants, at the

prevailing rate, from the date said amounts or any part thereof became or become due.

       Q.      That the Court requires Defendants to notify Defendants’ commercial associates,

suppliers, and customers of said Order.

       R.      That the Court orders such other, further and different relief as the nature of this

action may require and that the Court may deem just and proper.




                                                    28
Case 1:18-cv-07176-ILG-RLM Document 1 Filed 12/17/18 Page 29 of 29 PageID #: 29



       S.      That the Court retain jurisdiction of this action for the purpose of enabling

Plaintiff to apply to the Court, at any time, for such further orders and directions as may be

necessary or appropriate for the interpretation or execution of any order entered in this action, for

the modification of any such order, for the enforcement or compliance therewith and for the

punishment of any violations thereof.




                                             Jury Trial

       Plaintiffs request that the matters set forth herein be tried by a jury.




Dated: Scarsdale, New York                             Respectfully submitted,
       December 17, 2018
                                                       LACKENBACH SIEGEL LLP

                                               By: /s/ Robert B. Golden
                                                       Robert B. Golden (RG 6157)
                                                       One Chase Road
                                                       Scarsdale, New York 10583
                                                       (914) 723-4300
                                                       (914) 723-4301 (fax)
                                                       RGolden@LSLLP.com
                                                       Attorneys for Plaintiff




                                                 29
